Citation Nr: 1011031	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-10 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for left ear defective 
hearing.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from July 1997 
to November 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks service connection for left ear defective 
hearing.  The record shows that exposure to acoustic trauma 
in service while the Veteran was stationed in Kosovo and Iraq 
including machine gun fire and mortars has been conceded, and 
he is service connected for right ear hearing loss and 
tinnitus.  He has been denied service connection for left ear 
hearing loss since on VA examination in December 2006, 
hearing loss by VA standards was not shown in the left ear.  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In April 2007, the Veteran submitted a private examination 
report dated in March 2007.  As noted above, the provisions 
of 38 C.F.R. § 4.85, applicable in this appeal, require use 
of the Maryland CNC speech discrimination test for rating 
purposes.  The March 2007 report showed defective hearing in 
the left ear but is inadequate for making a determination 
since it was not conducted using the Maryland CNC test.  

In this regard, the Board notes that the Veteran was 
scheduled to be re- examined by VA.  However the Veteran 
failed to report.  His representative has stated in a June 
2009 statement that the Veteran had family and personal 
issues that interfered with his ability to report for VA 
examination.  He has asked that he be afforded another 
opportunity to report for a VA examination, preferably at the 
Saginaw VAMC.  As such, the claim will be remanded to 
schedule another examination for the Veteran.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination, at the Saginaw 
VAMC, if possible.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  A complete history must 
be taken.  All audiological findings, 
including speech recognition scores using 
the Maryland CNC Test, should be 
reported.  If current left ear hearing 
loss disability is shown, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such hearing loss disability is 
causally related to the Veteran's active 
duty service including exposure to 
acoustic trauma while in Kosovo and Iraq.  
All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.

2.  After completion of the above, review 
the record, and readjudicate the issue on 
appeal.  Unless the benefit sought is 
granted, the Veteran should be furnished 
a supplemental statement of the case and 
be afforded an opportunity to respond. 
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


